The facts sufficiently appear in the opinion.
Ten years before his death, Samuel Singleton executed a writing in the form of a deed purporting to convey all his real and personal property to his wife. Afterwards he made a will bequeathing his property to his wife for life, and upon her death to his sister, Agnes Scossa, the executrix. Singleton died in November, 1898. His wife died a week later. Upon the settlement of the final report of the executrix, a contention arose as to the construction to be given to the deed. The executrix claimed that she was entitled to the *Page 111 
property, for the reason that the writing is testamentary in character, and revocable, and was revoked by the subsequent will, and that upon the death of Mrs. Singleton she became sole distributee. The heirs of the wife claimed under the deed. The district court sustained the contention of the executrix, and the heirs of Mrs. Singleton have appealed.
This statement of facts shows that there is a controversy in the probate court between the executrix of the above-named estate and the heirs of Mrs. Singleton claiming adversely to the estate of Samuel Singleton.
The merits of the controversy have been twice argued upon this appeal, but no question made by counsel upon either side touching the jurisdiction of the district court in a probate proceeding upon an issue of title.
After the submission of the second argument, and during our investigation of the case, the question of jurisdiction was suggested by a member of the court. The inquiry should be pursued by the court of its own motion, if not otherwise presented.
It is a familiar doctrine of the law that want of jurisdiction by the court will render its judgments unavailable for any purpose; and, when a court is satisfied that it has not jurisdiction, it should proceed no further with the case.
It is well established that the jurisdiction of probate courts does not extend to controversies between the estate and third persons not claiming under such estate or as creditors of it.
"Questions of title to such estate — for example, arising not under a claim to receive it in the distribution of the estate, but adversely to such estate — do not fall within the jurisdiction of a probate court, nor can it determine the rights of strangers to property in the course of administration." (Works, Courts  Jur. p. 441.)
"Since the functions of probate courts are limited, in respect of executors and administrators, to the control of the devolution of property upon the death of its owner, it is not their province to adjudicate upon collateral questions. The right or title of the decedent to property claimed by the executor or administrator against third persons, or by third persons against him, as well as claims of third persons against creditors, heirs, legatees, devisees, or distributees, must, if an *Page 112 
adjudication becomes necessary, be tried in courts of general jurisdiction, unless such jurisdiction be expressly conferred on probate courts." (1 Woerner, Admn. 151.)
In Stewart v. Lohr, 1 Wash. St. 341, it was decided that the probate court had no jurisdiction to try the title to real estate as between the representatives of an estate and the husband of the decedent, when the latter claims an interest adverse thereto. The court said: "The person claiming adversely to the estate was the husband of the deceased party, and it appears that this fact was thought to affect the question. We, however, do not think so; for, while it is true that the probate court has jurisdiction to determine the claims to property as between those interested in the estate, this authority only goes to the extent of determining their relative interests as derived from the estate, and not to an interest claimed adversely thereto. In the case before us the husband, though interested in the estate of his deceased wife, was, so far as the claim he was attempting to assert, an entire stranger thereto. * * * The probate court had no jurisdiction of the subject-matter of the action, from which it follows that the higher courts could get no jurisdiction on appeal."
In Re Burton's Estate, 64 Cal. 428, which was an appeal from an order setting apart a homestead, the appellants opposed the application upon the ground that they were the owners of the property. It was determined that the superior court, sitting as a court of probate, had no jurisdiction to try title between adverse claimants. See, also, In re Kimberly's Estate, 97 Cal. 281; Inre Haas' Estate, 97 Cal. 232; In re Bolander'sEstate, (Or.) 63 Pact. 689.
Our statute regulating the settlement of the estates of deceased persons confers no jurisdiction upon probate courts to adjudicate disputed rights against an estate. Title must be tried in another forum.
The appeal should be dismissed.
  It is so ordered. *Page 113